       Case 1:20-cv-04825-KPF Document 53 Filed 09/15/21 Page 1 of 29




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THE CHEFS’ WAREHOUSE, INC.,

                          Plaintiff,
                                                          20 Civ. 4825 (KPF)
                        -v.-

EMPLOYERS INSURANCE COMPANY OF                         OPINION AND ORDER
WAUSAU,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff The Chefs’ Warehouse, Inc. brings this breach of contract action

against Defendant Employers Insurance Company of Wausau to recover losses

Plaintiff incurred as a result of the COVID-19 pandemic and related

governmental restrictions on non-essential businesses. Plaintiff alleges that

Defendant breached its insurance coverage obligations under a first-party

property policy (the “All-Risk Policy” or “Policy”) by denying coverage for these

losses, and seeks compensatory damages and declaratory relief.

      Defendant has moved for judgment on the pleadings under Federal Rule

of Civil Procedure 12(c), on the grounds that Plaintiff has failed to allege any

losses covered by the Policy, or in the alternative, that recovery for such losses

is expressly excluded under the terms of the Policy. For the reasons that

follow, the Court grants Defendant’s motion, though it also grants Plaintiff

leave to file an amended complaint.
       Case 1:20-cv-04825-KPF Document 53 Filed 09/15/21 Page 2 of 29




                                     BACKGROUND 1

      Factual Background

      1.     The Parties

      Plaintiff is a Delaware corporation with its principal place of business in

Connecticut. (Compl. ¶ 3). Plaintiff provides specialty food products to

restaurants, cruise lines, hotels, casinos, country clubs, and other culinary

establishments in markets across the United States and Canada. (Id. at ¶¶ 8-

10). Defendant is a corporation incorporated and headquartered in Wisconsin

that does business in New York. (Id. at ¶ 5). As relevant here, Plaintiff

purchased an insurance policy from Defendant that provides coverage for “all




1     This Opinion draws its facts from Plaintiff’s Complaint (“Compl.” (Dkt. #1)), which is the
      operative pleading in this matter, as well as the exhibits appended thereto. See L-7
      Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 422 (2d Cir. 2011) (“On a 12(c) motion,
      the court considers the complaint, the answer, any written documents attached to
      them, and any matter of which the court can take judicial notice for the factual
      background of the case.” (internal quotation marks omitted)). The exhibits attached to
      the Complaint include the Premier Property Protector™ policy issued by Defendant (the
      “All-Risk Policy” or “Policy” (Compl., Ex. A)), and the list of state and local government
      restrictions suspending or substantially limiting the operations of non-essential
      businesses (“List of State and Local COVID-19 Orders” (id., Ex. B)). The Court will also
      take judicial notice of certain COVID-19-related state and local orders, as they are
      publicly available documents, the contents of which can be “readily determined from
      sources whose accuracy cannot readily be questioned.” Fed. R. Evid. 201(b); see also
      Wells Fargo Bank, N.A. v. Wrights Mill Holdings, LLC, 127 F. Supp. 3d 156, 166
      (S.D.N.Y. 2015) (noting that “[c]ourts routinely take judicial notice of … governmental
      records [retrieved from official government websites]”). The Court also considers
      Defendant’s Answer and Defenses to the Complaint (“Answer” (Dkt. #15)). On this
      motion for judgment on the pleadings, the Court accepts the Complaint’s well-pleaded
      factual allegations as true and draws all reasonable inferences in Plaintiff’s favor. See
      Harris v. Mills, 572 F.3d 66, 71 (2d Cir. 2009).
      For convenience, the Court refers to Defendant’s Memorandum of Law in Support of the
      Motion for Judgment on the Pleadings as “Def. Br.” (Dkt. #34); Plaintiff’s Memorandum
      of Law in Opposition to the Motion for Judgment on the Pleadings as “Pl. Opp.” (Dkt.
      #40); and Defendant’s Reply Memorandum of Law in Support of the Motion for
      Judgment on the Pleadings as “Def. Reply” (Dkt. #45).

                                              2
        Case 1:20-cv-04825-KPF Document 53 Filed 09/15/21 Page 3 of 29




risks of direct physical loss or damage” unless “excluded or limited” elsewhere

in the Policy. (Id. at ¶ 13; All-Risk Policy § I.C).

      2.     The All-Risk Policy and Defendant’s Denial of Plaintiff’s
             Coverage Claim

      Plaintiff’s Policy with Defendant provided business interruption (or “Time

Element”) coverage for a term running from August 1, 2019, to August 1, 2020.

(All-Risk Policy § I.B). The Policy covers Plaintiff’s actual losses sustained (id.

§ III.B.1 (defining “Gross Earnings”)) and extra expenses incurred (id. § III.B.2

(defining “Extra Expense”)) from a business interruption caused by “direct

physical loss or damage” to property that is covered under the Policy (id. § VII.5

(defining “covered loss” as a “loss to covered property caused by direct physical

loss or damage insured by this Policy” (emphasis added))). The Policy defines

the period of liability as beginning “from the time of physical loss or damage of

the type insured” and ending “when with due diligence and dispatch the

building and equipment could be” “repaired or replaced” and “made ready for

operations.” (Id. § III.C.1.a.(1)-(2)). This case turns on whether Plaintiff has

adequately pleaded that COVID-19 and the concomitant governmental

restrictions on businesses caused “direct physical loss or damage,” as

necessary to trigger Defendant’s coverage obligations under the Policy.

      The Policy’s Time Element provisions detail the types of business

interruptions covered by the Policy. (See All-Risk Policy § III.E). Of particular

relevance here is the Policy’s “Contingent Time Element” provision, which

provides coverage for business interruptions stemming from physical loss or

damage that occurs at one of Plaintiff’s direct or indirect customers. (Id.
                                           3
        Case 1:20-cv-04825-KPF Document 53 Filed 09/15/21 Page 4 of 29




§ III.E.4). 2 The Policy’s Time Element coverage also extends to business

interruptions caused by an order of “Civil or Military Authority” precipitated by

the type of direct physical injury or loss covered by the Policy. (Id. § III.E.2). 3

As such, coverage under the Policy may be activated by physical loss or

damage that affects property other than that owned and controlled by Plaintiff.

In any event, a valid claim under the Policy requires that covered property

sustain “direct physical loss or damage.”

      The Policy also contains a number of exclusions from coverage, only one

of which is potentially applicable here. In relevant part, the Policy excludes

from coverage any business losses resulting from “[c]ontamination, and any

cost due to contamination including the inability to use or occupy property or

any cost of making property safe or suitable for use or occupancy, except as

provided elsewhere in this Policy,” “unless directly resulting from a covered

loss.” (All-Risk Policy § II.C.4.a). The Policy defines contamination as “[a]ny

condition of property that results from a contaminant,” with “contaminant”

defined as “[a]ny foreign substance, impurity, pollutant, hazardous material,

poison, toxin, pathogen or pathogenic organism, bacteria, virus, disease



2     Specifically, “Contingent Time Element” coverage is triggered under the Policy when
      there is “physical loss or damage of the type insured by this Policy at Direct Dependent
      Time Element Location(s) and Indirect Time Element Location(s)[.]” (All-Risk Policy
      § III.E.4.a-.d). In essence, this provision provides coverage if a policyholder’s direct or
      indirect customer (a Direct Dependent Time Element Location or an Indirect Dependent
      Time Element Location, respectively) sustains a covered loss. (See Compl. ¶¶ 59-60).
3     The Policy provides that “Civil or Military Authority” coverage encompasses losses
      sustained “if an order of civil or military authority prohibits access to a covered location
      provided such order is caused by physical loss or damage of the type insured by this
      Policy at a covered location or within the number of statute miles specified in the [limits
      of liability] table[.]” (All-Risk Policy § III.E.2.a).

                                               4
        Case 1:20-cv-04825-KPF Document 53 Filed 09/15/21 Page 5 of 29




causing or illness causing agent, fungus, mold or mildew.” (Id. §§ VII.3-.4

(emphases added)).

      On April 29, 2020, Plaintiff provided notice to Defendant of an insurance

claim for Time Element losses, including under the Civil Authority and

Contingent Time Element provisions, in connection with the pandemic-induced

business interruptions faced by Plaintiff and its direct and indirect customers.

(Compl. ¶¶ 75-79). Defendant denied this claim in full on May 4, 2020. (Id. at

¶ 82). In denying the claim, Defendant noted that “[t]he Time Element

coverages available under your policy requires physical damage by a peril

insured against.” (Id. at ¶ 83). Defendant further explained that “[a]s there

was no physical damage and contamination is an excluded peril, there is no

coverage provided for [Plaintiff’s] business interruption loss.” (Id. at ¶ 84). On

the basis of this denial, Plaintiff filed the instant suit.

      3.     The COVID-19 Shutdown Orders

      In early 2020, in response to the COVID-19 global pandemic, state and

local governments across the United States issued orders suspending or

substantially limiting the operations of non-essential businesses. (Compl.

¶ 25; see also List of State and Local COVID-19 Orders). In mid-March 2020,

state and local governments in major markets that Plaintiff services, including

New York, Southern and Northern California, Chicago, and Washington, D.C.,

issued “stay at home” or “shelter in place” orders. (Compl. ¶ 28). As an

example, on March 16, 2020, New York City Mayor Bill de Blasio issued an

order mandating the closure of all restaurants, bars, and cafés due to the risks


                                           5
          Case 1:20-cv-04825-KPF Document 53 Filed 09/15/21 Page 6 of 29




posed by COVID-19, see N.Y.C. Emergency Exec. Ord. No. 100, § 7 (Mar. 16,

2020), and on March 20, 2020, then-New York Governor Andrew Cuomo issued

a stay-at-home order requiring the statewide closure of all “non-essential”

businesses, including restaurants, hotels, and caterers, see N.Y. Exec. Ord.

No. 202.8 (Mar. 20, 2020). (Id. at ¶¶ 30-31). Plaintiff avers that some of these

orders were “explicitly based on the belief that COVID-19 causes physical loss

or damage to property.” (Id. at ¶ 45). Plaintiff further alleges that as a result of

these orders, both it and its “direct and indirect customers” were shuttered.

(Id.).

         Procedural Background

         On June 23, 2020, Plaintiff initiated this action against Defendant and

Liberty Mutual Insurance Company by filing its Complaint. (Dkt. #1).

Defendant responded to the Complaint by filing its Answer on August 28, 2020.

(Dkt. #15). Following an initial pretrial conference on September 29, 2020 (see

Minute Entry for Sept. 29, 2020), the Court endorsed the parties’ proposed

case management plan (Dkt. #20). Also on September 29, 2020, the parties

entered a stipulation of voluntary dismissal without prejudice as to Liberty

Mutual Insurance Company (Dkt. #22), which stipulation the Court endorsed

the same day (Dkt. #23).

         On January 4, 2021, Defendant submitted a letter motion seeking a pre-

motion conference regarding its anticipated motion for judgment on the

pleadings. (Dkt. #30). Plaintiff filed a letter in opposition to Defendant’s

application on January 7, 2021. (Dkt. #31). The Court entered an order


                                          6
       Case 1:20-cv-04825-KPF Document 53 Filed 09/15/21 Page 7 of 29




granting Defendant leave to file its motion, without requiring the parties to

participate in a pre-motion conference. (Dkt. #32).

      Defendant filed its motion for judgment on the pleadings on February 8,

2021. (Dkt. #34). On March 11, 2021, Defendant filed a notice of

supplemental authority in support of its motion for judgment on the pleadings.

(Dkt. #39). Plaintiff filed its opposition papers, as well as a request that the

Court take judicial notice of certain publicly available insurance documents

and regulatory filings on March 15, 2021. (Dkt. #40-42). Plaintiff

subsequently filed a notice of supplemental authority on April 8, 2021. (Dkt.

#44). Defendant filed its reply on April 12, 2021 (Dkt. #45), and subsequently

filed six notices of supplemental authority (Dkt. #46-48, 50-52). Accordingly,

the motion is fully briefed and ripe for review.

                                   DISCUSSION

      Applicable Law

      1.    Motions for Judgment on the Pleadings

      Federal Rule of Civil Procedure 12(c) provides that “[a]fter the pleadings

are closed — but early enough not to delay trial — a party may move for

judgment on the pleadings.” Fed. R. Civ. P. 12(c). Courts apply the same

procedure to evaluate motions for judgment on the pleadings under Rule 12(c)

as for motions to dismiss under Rule 12(b)(6). Altman v. J.C. Christensen &

Assocs., Inc., 786 F.3d 191, 193 (2d Cir. 2015). This procedure requires courts

to “draw all reasonable inferences in [the non-movant’s] favor, assume all well-

pleaded factual allegations to be true, and determine whether they plausibly


                                         7
        Case 1:20-cv-04825-KPF Document 53 Filed 09/15/21 Page 8 of 29




give rise to an entitlement to relief.’” Faber v. Metro. Life Ins. Co., 648 F.3d 98,

104 (2d Cir. 2011) (internal quotation marks omitted) (quoting Selevan v. N.Y.

Thruway Auth., 584 F.3d 82, 88 (2d Cir. 2009)). The non-movant is entitled to

relief if he or she alleges “enough facts to state a claim to relief that is plausible

on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also In re

Elevator Antitrust Litig., 502 F.3d 47, 50 (2d Cir. 2007) (“While Twombly does

not require heightened fact pleading of specifics, it does require enough facts to

nudge [the non-movant’s] claims across the line from conceivable to plausible.”

(internal quotation marks and citation omitted)).

      “On a [Rule] 12(c) motion, the court considers the complaint, the answer,

any written documents attached to them, and any matter of which the court

can take judicial notice for the factual background of the case.” L-7 Designs,

Inc. v. Old Navy, LLC, 647 F.3d 419, 422 (2d Cir. 2011) (internal quotation

marks and citation omitted). Moreover, a complaint is “deemed to include any

written instrument attached to it as an exhibit, materials incorporated in it by

reference, and documents that, although not incorporated by reference, are

‘integral’ to the complaint.” Id. (quoting Sira v. Morton, 380 F.3d 57, 67 (2d Cir.

2004)); see also Fed. R. Civ. P. 10(c) (“A copy of a written instrument that is an

exhibit to a pleading is a part of the pleading for all purposes.”).

      2.     Jurisdiction and Choice of Law

      This Court has jurisdiction over this dispute pursuant to 28 U.S.C.

§ 1332 because Plaintiff and Defendant are diverse and the amount in

controversy exceeds $75,000. (See Compl. ¶¶ 3-6).


                                          8
        Case 1:20-cv-04825-KPF Document 53 Filed 09/15/21 Page 9 of 29




      The Policy does not contain a choice of law provision, although the

parties apply New York law in their briefing. (See Def. Br. 12-14, 21; Pl.

Opp. 8-12). Given the parties’ assumption that New York law controls, “such

implied consent is sufficient to establish choice of law.” Sasson v. Mann,

No. 15 Civ. 6601 (CS), 2019 WL 3532155, at *5 (S.D.N.Y. Aug. 2, 2019)

(quoting Motorola Credit Corp. v. Uzan, 388 F.3d 39, 61 (2d Cir. 2004)); see also

Bennett v. Sterling Planet, Inc., 546 F. App’x 30, 33 (2d Cir. 2013) (summary

order) (“In a diversity case, where the parties have agreed to the application of

the forum law — as evidenced by reliance on that law in the parties’ briefing, as

in this case — their agreement ends the choice-of-law inquiry.”). Thus, this

Court will apply New York law to review Plaintiff’s breach of contract claim.

See Arch Ins. Co. v. Precision Stone, Inc., 584 F.3d 33, 39 (2d Cir. 2009)

(applying New York law where the parties impliedly consented in their briefing

to the application of this state’s law).

      3.     Insurance Disputes and Contract Interpretation Under New
             York Law

      Under New York law, Plaintiff, as the policyholder, “bears the burden of

showing that the insurance contract covers the loss.” Morgan Stanley Grp., Inc.

v. New England Ins. Co., 225 F.3d 270, 276 (2d Cir. 2000). If Plaintiff carries

this burden, Defendant then “bears the burden of proof to demonstrate that an

exclusion in the policy applies to an otherwise covered loss.” Michael J.

Redenburg, Esq. PC v. Midvale Indem. Co., 515 F. Supp. 3d 95, 103-04

(S.D.N.Y. 2021) (internal quotation marks omitted) (quoting Morgan Stanley

Grp., 225 F.3d at 276 n.1).
                                           9
       Case 1:20-cv-04825-KPF Document 53 Filed 09/15/21 Page 10 of 29




      Insurance policies are interpreted under general rules of contract

interpretation, and a court must look to the language of the particular policy to

determine its scope of coverage. See Chen v. Ins. Co. of the State of Pa., 36

N.Y.3d 133, 138 (2020); Olin Corp. v. Am. Home Assurance Co., 704 F.3d 89, 98

(2d Cir. 2012). The initial interpretation of an insurance policy is a matter of

law for the court to decide. Parks Real Est. Purchasing Grp. v. St. Paul Fire &

Marine Ins. Co., 472 F.3d 33, 42 (2d Cir. 2006) (quoting Morgan Stanley Grp.,

225 F.3d at 275). An insurance policy is “interpreted to give effect to the intent

of the parties as expressed in the clear language of the contract.” Beazley Ins.

Co., Inc. v. ACE Am. Ins. Co., 880 F.3d 64, 69 (2d Cir. 2018) (internal quotation

marks omitted) (quoting Parks Real Est., 472 F.3d at 42).

      The Court gives “unambiguous provisions of an insurance contract their

plain and ordinary meaning.” 10 Ellicott Square Ct. Corp. v. Mountain Valley

Indem. Co., 634 F.3d 112, 119 (2d Cir. 2011) (alteration omitted).

Unambiguous terms are interpreted in light of “common speech” and “the

reasonable expectations of a businessperson.” Starr Indem. & Liab. Co. v.

Excelsior Ins. Co., 516 F. Supp. 3d 337, 345-46 (S.D.N.Y. 2021) (quoting Belt

Painting Corp. v. TIG Ins. Co., 100 N.Y.2d 377, 383 (2003)). “If a contract is

unambiguous, courts are required to give effect to the contract as written and

may not consider extrinsic evidence to alter or interpret its meaning.” Consarc

Corp. v. Marine Midland Bank, N.A., 996 F.2d 568, 573 (2d Cir. 1993); see also

Vill. of Sylvan Beach v. Travelers Indem. Co., 55 F.3d 114, 115 (2d Cir. 1995).




                                        10
       Case 1:20-cv-04825-KPF Document 53 Filed 09/15/21 Page 11 of 29




      “Ambiguity in a contract arises when the contract, read as a whole, fails

to disclose its purpose and the parties’ intent, or where its terms are subject to

more than one reasonable interpretation.” Universal Am. Corp. v. Nat’l Union

Fire Ins. Co. of Pittsburgh., 25 N.Y.3d 675, 680 (2015) (internal quotation marks

and citations omitted). “[I]f the language of the policy is susceptible of two

reasonable meanings, the parties may submit extrinsic evidence of their intent

at the time of contracting.” DeMoura v. Cont’l Cas. Co., — F. Supp. 3d —,

No. 20 Civ. 2912 (NGG) (SIL), 2021 WL 848840, at *4 (E.D.N.Y. Mar. 5, 2021)

(quoting Newin Corp. v. Hartford Acc. & Indem. Co., 62 N.Y.2d 916, 919 (1984)).

“However, parties cannot create ambiguity from whole cloth where none exists,

because provisions are not ambiguous merely because the parties interpret

them differently.” Universal Am. Corp., 25 N.Y.3d at 680 (internal quotation

marks omitted).

      Analysis

      1.     Overview

      The primary dispute between the parties pertains to whether Plaintiff has

alleged that its or its customers’ property sustained “direct physical loss or

damage,” as required to trigger coverage under the Policy. (See Def. Br. 11-18;

Pl. Opp. 9-21; see also All-Risk Policy §§ I.C, III.A.1, III.E.4.a, VII.5). Plaintiff

contends that at this stage of the proceedings, any contractual ambiguities

related to the phrase “physical loss or damage” should be resolved in favor of

finding coverage. (See Pl. Opp. 4, 11, 14). To this end, Plaintiff’s proffered

interpretation of the scope of coverage under the Policy provides that “physical


                                          11
       Case 1:20-cv-04825-KPF Document 53 Filed 09/15/21 Page 12 of 29




loss or damage” to property “happens when a covered cause of loss threatens to

render or renders property unusable, unsuitable for its intended purpose, or

unsafe for human occupancy and/or continued use.” (Compl. ¶ 52). On this

view, Plaintiff asserts that it has sufficiently alleged coverage under the

Contingent Time Element, Civil or Military Authority, and other Time Element

provisions of the Policy, insofar as COVID-19 and the government shutdown

orders issued in the wake of the pandemic have rendered its property and the

property of its direct and indirect customers “unusable for their intended

purpose and/or unsafe for normal human occupancy or continued use.” (Id. at

¶ 75; see also Pl. Opp. 2). 4

      Defendant has moved to dismiss on the grounds that Plaintiff has failed

to plausibly allege the “direct physical loss or harm” necessary to invoke

coverage under the Policy. (Def. Br. 11-12). Unsurprisingly, Defendant rejects

Plaintiff’s reading of the key contractual language and argues that mere loss of

use of covered property does not, as a matter of New York law, establish “direct

physical loss or damage” to trigger coverage under the Policy. (Id. at 12-14). In

Defendant’s view, Plaintiff’s claim must fail because “[n]either the ‘threatened

presence’ or the ‘continuous spread’ of the virus, nor the ‘civil authority orders,’


4     Plaintiff cites in the Complaint several other Policy provisions, including
      “Ingress/Egress” (All-Risk Policy § III.E.8), “Attraction Property” (id. § III.E.1), and
      “Accounts Receivable” (id. § II.D.1), that could serve as the basis for a claim for
      coverage. (See Compl. ¶¶ 55, 56, 58, 62). Yet, Plaintiff focuses its briefing on its
      purported contingent business interruption losses. (See Pl. Opp. 8 (“[T]his is
      predominantly a claim for contingent business interruption coverage[.]”)). Because the
      Court ultimately determines that Plaintiff has failed to satisfy its burden of pleading
      “direct physical loss or damage” — a threshold requirement for coverage under any
      provision of the Policy — it need not independently assess Plaintiff’s claim for coverage
      under every provision cited in the Complaint.

                                              12
       Case 1:20-cv-04825-KPF Document 53 Filed 09/15/21 Page 13 of 29




create any demonstrable alteration of any covered property,” which is a

prerequisite for coverage under the Policy. (Id. at 17). Even if Plaintiff has

adequately alleged “direct physical loss or damage,” Defendant argues that the

Policy’s contamination exclusion nevertheless precludes Plaintiff’s recovery.

(Id. at 21-24).

      Before analyzing the parties’ arguments, the Court pauses to clarify what

Plaintiff has, and has not, alleged in its Complaint. While the Complaint

contains extensive discussions of the COVID-19 virus, the pandemic it

engendered, and the means by which the virus can be transmitted, it

studiously avoids alleging that the actual presence of the virus caused any

physical loss or damage to any covered property of any of Plaintiff’s direct or

indirect customers. (See, e.g., Compl. ¶¶ 14-23). Quite to the contrary,

Plaintiff disclaims the actual presence of the virus on covered property. (See id.

at ¶ 71 (“[I]t was the threatened presence of COVID-19 and the civil authority

orders … that caused loss or damage to [Plaintiff], not the actual presence of

any virus at any covered location.” (emphasis added))). 5

      In its opposition brief, Plaintiff seeks to cover all its bases by recasting its

pleading as “alleg[ing] that the actual and/or threatened presence of SARS-

CoV-2 has caused direct physical loss or damage to [Plaintiff’s] property and



5     To be sure, Plaintiff asserts that “[d]irect physical loss or damage due to the continuous
      spread and transmission of COVID-19 and the above-referenced civil authority orders
      are covered causes of loss not otherwise excluded under” the Policy. (Compl. ¶ 63). The
      remainder of the Complaint, however, makes clear that these two causes are presented
      in the conjunctive. In any event, there are no non-conclusory allegations regarding the
      actual presence of the COVID-19 virus on any covered property.

                                             13
       Case 1:20-cv-04825-KPF Document 53 Filed 09/15/21 Page 14 of 29




the property of its customers[.]” (Pl. Opp. 5 (emphasis added)). However, a

careful review of Plaintiff’s Complaint reveals only generic assertions about the

ease with which the COVID-19 virus is transmitted (see, e.g., Compl. ¶¶ 16-21),

coupled with a convoluted, and ultimately unsuccessful, effort to reverse-

engineer actual presence from the fact of the civil authority orders (see, e.g., id.

at ¶ 45 (arguing that such orders “evidence an awareness that COVID-19

causes physical loss or damage to property,” particularly those orders “from the

major markets that [Plaintiff] services”)).

      Also in its opposition papers, Plaintiff cites to COVID-19 outbreaks on

the cruise ships of certain of Plaintiff’s customers, while musing that “[i]t also

is plausible that [Plaintiff’s] hospital customers closed their cafeterias and

stopped purchasing food from [Plaintiff] because SARS-CoV-2 was confirmed in

the dozens of patients being treated there with COVID-19.” (Pl. Opp. 16).

Factual allegations supporting these assertions, however, are nowhere to be

found in the Complaint. The Court will not permit Plaintiff to amend its

pleading through its opposition papers. See Fac., Alumni, & Students Opposed

to Racial References v. N.Y. Univ. L. Rev., No. 18 Civ. 9184 (ER), 2020 WL

1529311, at *7 (S.D.N.Y. Mar. 31, 2020) (“It is well established in this district

that a plaintiff cannot amend his pleadings in his opposition briefs.”); see

generally Wright v. Ernst & Young LLP, 152 F.3d 169, 178 (2d Cir. 1998)

(collecting cases for the proposition that a party may not amend its pleading

through its opposition papers).




                                         14
       Case 1:20-cv-04825-KPF Document 53 Filed 09/15/21 Page 15 of 29




      As discussed in the remainder of this Opinion, the Court agrees with

Defendant that Plaintiff has failed to allege the type of “direct physical loss or

damage” necessary to trigger coverage under any provision of the Policy.

Plaintiff’s focus on the loss of use occasioned by the pandemic-induced

shutdowns does not suffice to demonstrate an entitlement to coverage, and

Plaintiff has refrained to date from pleading the actual presence of the virus on

covered property. For these reasons, Plaintiff has not satisfied its initial

burden to prove coverage and, by extension, has failed to plead a viable breach

of contract claim.

      2.     The Court Grants Defendant’s Motion for Judgment on the
             Pleadings

             a.      “Direct Physical Loss or Damage” Is Not an Ambiguous
                     Contractual Term Under New York Law 6

      Courts both in and out of this District that have applied New York law to

interpret the phrase “direct physical loss or damage,” or nearly identical

contractual language, have overwhelmingly held that the phrase’s plain

meaning does not extend to the loss of a property’s intended use due to the



6     Plaintiff urges this Court to consider trade usage in the insurance industry to
      understand “physical loss or damage” (Pl. Opp. 11-14) and asks this Court to take
      judicial notice of certain publicly available insurance documents and regulatory filings
      (Dkt. #42), which materials purportedly support its position that industry trade usage
      “creates an ambiguity [in the Policy language] that should be construed in [Plaintiff’s]
      favor” (Pl. Opp. 11). The Court finds, however, that it would be improper to use
      extrinsic materials in order to inject ambiguity into Policy provisions where none
      otherwise exists. See Alexander & Alexander Servs., Inc. v. These Certain Underwriters
      at Lloyd’s, London, Eng., 136 F.3d 82, 86 (2d Cir. 1998) (“If the court finds that the
      contract is not ambiguous it should assign the plain and ordinary meaning to each
      term and interpret the contract without the aid of extrinsic evidence.”); see also Consarc
      Corp. v. Marine Midland Bank, N.A., 996 F.2d 568, 573 (2d Cir. 1993) (“[E]xtrinsic
      evidence may not be used to create an ambiguity in an otherwise unambiguous
      agreement.”).

                                             15
       Case 1:20-cv-04825-KPF Document 53 Filed 09/15/21 Page 16 of 29




COVID-19 pandemic or related legal restrictions. See, e.g., Broadway 104, LLC

v. XL Ins. Am., Inc., — F. Supp. 3d —, No. 20 Civ. 3813 (PKC), 2021 WL

2581240, at *3 (S.D.N.Y. June 23, 2021) (“The phrase ‘direct physical loss’

describes tangible loss and cannot reasonably be read to encompass a

regulatory restriction against certain uses”); Off. Sol. Grp., LLC v. Nat’l Fire Ins.

Co. of Hartford, — F. Supp. 3d —, No. 20 Civ. 4736 (GHW), 2021 WL 2403088,

at *7 (S.D.N.Y. June 11, 2021) (“New York courts have consistently maintained

that ‘direct physical loss of or damage’ language requires physical damage to

invoke coverage, and that loss of use due to the pandemic does not constitute

physical damage when the covered property was physically unharmed by the

virus”); Deer Mountain Inn LLC v. Union Ins. Co., — F. Supp. 3d —, 20 Civ. 984

(BKS/DJS), 2021 WL 2076218, at *7 (N.D.N.Y. May 24, 2021) (collecting cases).

This Court finds the reasoning in these cases persuasive and sees no reason to

depart from their conclusions.

      While the Policy does not expressly define the phrase “direct physical loss

or damage,” the presence of an undefined term does not necessarily render that

term ambiguous. See Lend Lease (U.S.) Const. LMB Inc. v. Zurich Am. Ins. Co.,

22 N.Y.S.3d 24, 29 (1st Dep’t 2015). Plaintiff relies on several cases to support

its contention that there exists a spectrum of plausible interpretations of

“direct physical loss or damage,” as well as its broader argument that the Policy

language encompasses loss of use. (See Pl. Opp. 10). But these cases are of




                                         16
       Case 1:20-cv-04825-KPF Document 53 Filed 09/15/21 Page 17 of 29




little use to the Court, as none applies New York law. 7 As a matter of textual

interpretation, the consensus among courts applying New York law is that

“[t]he words ‘direct’ and ‘physical,’ which modify the phrase ‘loss or damage,’

require a showing of actual, demonstrable physical harm of some form to the

insured premises — the forced closure of the premises for reasons exogenous

to the premises themselves is insufficient to trigger coverage.” Visconti Bus

Serv., LLC v. Utica Nat’l Ins. Grp., 142 N.Y.S.3d 903, 915 (N.Y. Sup. Ct. 2021);

see also DeMoura, 2021 WL 848840, at *6 (discerning from dictionary

definitions that “direct physical loss of or damage to property” requires

“tangible harm to that property” and does not include loss of use); Michael

Cetta, Inc. v. Admiral Indem. Co., 506 F. Supp. 3d 168, 176-79 (S.D.N.Y. 2020)

(concluding that “[t]he plain meaning of the phrase ‘direct physical loss of or

damage to’ … connotes a negative alteration in the tangible condition of

property”).

      Plaintiff attempts to discredit this consensus interpretation by claiming

that it conflates the meaning of “loss” and “damage,” thus rendering language

in the provision superfluous. (Pl. Opp. 9-10). However, courts applying New

York law have understood “physical loss” and “physical damage” as distinct


7     The cases upon which Plaintiff relies for this proposition apply Missouri, Wisconsin,
      and California law. See Studio 417, Inc. v. Cincinnati Ins. Co., 478 F. Supp. 3d 794, 801
      (W.D. Mo. 2020); Manpower Inc. v. Ins. Co. of the State of Pa., No. 08 Civ. 85 (LSA), 2009
      WL 3738099, at *5 (E.D. Wis. Nov. 3, 2009); Total Intermodal Servs., Inc. v. Travelers
      Prop. Cas. Co. of Am., No. 17 Civ. 04908 (AB) (KSx), 2018 WL 3829767, at *3 (C.D. Cal.
      July 11, 2018). At least one court in this District has rejected similar arguments
      premised upon such out-of-state cases. See Food for Thought Caterers Corp. v. Sentinel
      Ins. Co. Ltd., — F. Supp. 3d —, No. 20 Civ. 3418 (JGK), 2021 WL 860345 at *5 (S.D.N.Y.
      Mar. 6, 2021) (explaining that Studio 417 was predicated on the conclusion that
      “‘physical loss’ includes ‘loss of use,’ which is contrary to New York law”).

                                             17
       Case 1:20-cv-04825-KPF Document 53 Filed 09/15/21 Page 18 of 29




concepts: “physical loss” may refer to circumstances in which a property’s

value is entirely lost, as through theft or complete destruction, whereas

“physical damage” may refer to circumstances in which property is harmed but

not wholly obliterated. See Jeffrey M. Dressel, D.D.S., P.C. v. Hartford Ins. Co.

of the Midwest, Inc., No. 20 Civ. 2777 (KAM) (VMS), 2021 WL 1091711, at *4

(E.D.N.Y. Mar. 22, 2021) (citing DeMoura, 2021 WL 848840, at *6); see also

Roundabout Theatre Co. v. Continental Cas. Co., 751 N.Y.S.2d 4, 7 (1st Dep’t

2002) (explaining that “‘loss of’ could refer to the theft or misplacement of …

property that is neither damaged nor destroyed”).

      Moreover, Plaintiff neglects to consider that its interpretation of “direct

physical loss or damage” would render certain provisions of the insurance

contract superfluous. Time Element coverage under the Policy is limited to

losses during the “applicable PERIOD OF LIABILITY,” and this period for

buildings and equipment begins “from the time of physical loss or damage of

the type insured” and ends when the property “with due diligence and

dispatch” could be “[r]epaired or replaced” and “[m]ade ready for operations.”

(All-Risk Policy § III.C.1.a.(1)-(2)). If the Policy’s coverage extended to mere loss

of use, it would render the end dates of the Time Element coverage

meaningless, as no repairs or replacements are necessary to remedy a property

that has nothing physically wrong with it. See Michael Cetta, Inc., 506 F. Supp.

3d at 177 (“[Plaintiff’s] reading of the Policy — that ‘loss of use’ is covered —

additionally would render the two possible end dates of the ‘period of

restoration’ provision meaningless when applied to circumstances like those

                                         18
       Case 1:20-cv-04825-KPF Document 53 Filed 09/15/21 Page 19 of 29




presented in this case.”); Roundabout Theatre, 751 N.Y.S.2d at 7-8 (finding that

policy provisions contemplating “the exercise of due diligence and dispatch to

rebuild, repair, or replace” “support the conclusion that coverage is limited to

instances where the insured’s property suffered direct physical damage”

(emphasis in original)). Thus, it is Plaintiff’s preferred reading — not the

generally agreed-upon interpretation of this language — that violates a core

principle of contractual interpretation. See Cnty. of Columbia v. Cont’l Ins. Co.,

83 N.Y.2d 618, 628 (1994) (“An insurance contract should not be read so that

some provisions are rendered meaningless.”); see also LaSalle Bank N.A. v.

Nomura Asset Cap. Corp., 424 F.3d 195, 206 (2d Cir. 2005) (“[A]n interpretation

of a contract that has the effect of rendering at least one clause superfluous or

meaningless … is not preferred and will be avoided if possible.” (internal

quotation marks and citation omitted)).

            b.     Mere Loss of Use of Insured Property Does Not
                   Constitute “Direct Physical Loss or Damage”

      Having reviewed the relevant policy language and found it to be

unambiguous, the Court next considers whether Plaintiff has alleged facts

sufficient to bring its claimed losses within the coverage afforded under the

Policy. In this regard, Plaintiff contends that it has suffered physical harm

because its “property and the property of its direct and indirect customers has

lost functionality and/or been rendered unusable for their intended purpose,

and/or unsafe for normal human occupancy or continued use.” (Compl. ¶ 75).

But as has already been discussed, courts applying New York law have been

consistent in interpreting the phrase “direct physical loss or harm” to exclude
                                        19
       Case 1:20-cv-04825-KPF Document 53 Filed 09/15/21 Page 20 of 29




“mere loss of use.” See, e.g., Food for Thought Caterers Corp. v. Sentinel Ins.

Co., Ltd., — F. Supp. 3d —, No. 20 Civ. 3418 (JGK), 2021 WL 860345, at *3

(S.D.N.Y. Mar. 6, 2021) (“[C]ourts applying New York law have consistently

concluded that loss of use of an insured’s premises does not trigger Business

Income coverage when the policy provides that such coverage requires evidence

of physical damage or physical loss.”).

      An important case on this point is Roundabout Theatre Company, Inc. v.

Continental Casualty Company, in which the First Department held that an

insurance policy that covered “all risks of direct physical loss or damage” was

“limited to losses involving physical damage to the insured’s property.” 751

N.Y.S.2d at 7. Based upon this interpretation, the First Department

determined that a theater forced by government order to cancel performances

due to a nearby construction accident had not met its burden of demonstrating

a covered loss. Id. at 4, 7-8. Courts in this District have adopted the

reasoning of Roundabout Theatre and interpreted the case to have “specifically

repudiated the [position] that the phrase ‘loss of’ must include ‘loss of use of’

the insured premises.” Newman Myers Kreines Gross Harris, P.C. v. Great N.

Ins. Co., 17 F. Supp. 3d 323, 331 (S.D.N.Y. 2014). In Newman Myers’s

discussion of Roundabout Theatre, the court reasoned: “[t]he words ‘direct’ and

‘physical,’ which modify the phrase ‘loss or damage,’ ordinarily connote actual,

demonstrable harm of some form to the premises itself[.]” Id.; see also Phila.

Parking Auth. v. Fed. Ins. Co., 385 F. Supp. 2d 280, 288 (S.D.N.Y. 2005)

(holding that “direct physical loss or damage” requires that “the interruption in

                                          20
       Case 1:20-cv-04825-KPF Document 53 Filed 09/15/21 Page 21 of 29




business must be caused by some physical problem with the covered

property”).

      Plaintiff argues that Newman Myers establishes that “the physical loss or

damage” need not “be tangible, structural or even visible.” (Pl. Opp. 20

(quoting Newman Myers, 17 F. Supp. 3d at 330)). However, at least one sister

court in this District has contradicted this aspect of Newman Myers’s

understanding of this phrase. See Michael Cetta, Inc., 506 F. Supp. 3d at 176

(“Putting these [dictionary] definitions together demonstrates that the

‘requirement that the loss be “physical,” given the ordinary definition of that

term, is widely held to exclude … alleged losses that are intangible or

incorporeal.’”). Even if the Court were to accept the premise that wholly

unobservable loss may trigger coverage under an insurance policy with such

language, the cases discussed in Newman Myers that extended coverage to

certain intangible losses are distinguishable because those losses all involved

“some compromise to the physical integrity of the [property]” by “either a

physical change for the worse in the premises” going beyond mere loss of

functionality or a risk to the premises’ “physical integrity.” Id.; accord Rye

Ridge Corp. v. Cincinnati Ins. Co., — F. Supp. 3d —, No. 20 Civ. 7132 (LGS),

2021 WL 1600475, at *3 (S.D.N.Y. Apr. 23, 2021). Plaintiff’s construction of

“physical loss or damage,” at least as articulated in its Complaint, is simply

irreconcilable with cases applying New York law in this context. 8


8     Plaintiff attempts to distinguish Roundabout Theatre and Newman Myers by stressing
      that they were decided on summary judgment and with full factual records that were
      materially distinguishable from the case at bar. (Pl. Opp. 19-20). But the procedural

                                            21
       Case 1:20-cv-04825-KPF Document 53 Filed 09/15/21 Page 22 of 29




             c.      Plaintiff Has Not Alleged the Actual Presence of COVID-
                     19 on Insured Property

      To reiterate, Plaintiff alleges in the Complaint that the “threatened

presence of COVID-19 and the civil authority orders … not the actual presence

of any virus at any covered location,” caused the loss or damage that gave rise

to its insurance claim. (Compl. ¶ 71). Under the caselaw just discussed, these

allegations are insufficient to state a claim for coverage under the Policy.

Perhaps in recognition of that fact, Plaintiff argues in opposition to the instant

motion that it has also “alleged that the actual … presence of SARS-CoV-2 has

caused direct physical loss or damage[.]” (Pl. Opp. 5 (emphasis added)). As

noted earlier, the Court finds no non-conclusory allegations in the Complaint of

actual presence of the virus on any covered property, much less any actual

physical loss or damage caused by same. In this section, it considers the legal

significance of this omission.

      This Court recognizes that several courts in this Circuit have concluded,

with particular respect to the COVID-19 virus, that even allegations of actual


      postures of these cases do not render them inapposite, as the Court is here tasked with
      interpreting identical language in an insurance contract (i.e., “direct physical loss or
      damage”), which interpretation is a question of law that may be decided on a motion for
      judgment on the pleadings. See Morgan Stanley Grp., Inc. v. New England Ins. Co., 225
      F.3d 270, 275 (2d Cir. 2000). And for the same reason, the factual distinctions between
      the cases do not diminish their applicability. The threshold question to determine the
      existence of coverage is the same for all of the policies across these cases: did covered
      property suffer “direct physical loss or damage”? (Compare All-Risk Policy § VII.5
      (defining “covered loss” as “[a] loss to covered property caused by direct physical loss or
      damage insured by this Policy” (emphasis added)), with Newman Myers Kreines Gross
      Harris, P.C. v. Great N. Ins. Co., 17 F. Supp. 3d 323, 326 (S.D.N.Y. 2014) (“The Policy
      provides coverage, under specified circumstances, for loss of business income and extra
      expenses occasioned by ‘direct physical loss or damage.’ (emphasis added)), and with
      Roundabout Theatre Co. v. Continental Cas. Co., 751 N.Y.S.2d 4, 7 (1st Dep’t 2002)
      (“[T]he policy clearly and unambiguously provides coverage only where there is direct
      physical loss or damage to the insured’s property[.]” (emphasis added))).

                                              22
       Case 1:20-cv-04825-KPF Document 53 Filed 09/15/21 Page 23 of 29




presence fail to demonstrate a covered “direct physical loss or damage.” See,

e.g., Food for Thought Caterers Corp., 2021 WL 860345, at *5 (“[C]ontamination

of the premises by a virus does not constitute a ‘direct physical loss’ because

the virus’s presence can be eliminated by routine cleaning and disinfecting,

and an item or structure that merely needs to be cleaned has not suffered a

direct physical loss.” (internal quotation marks omitted)); Kim-Chee LLC v.

Phila. Indem. Ins. Co., — F. Supp. 3d —, No. 20 Civ. 1136 (GWC), 2021 WL

1600831, at *6 (W.D.N.Y. Apr. 23, 2021) (“In the absence of plausible

allegations that the virus persists within insured premises in the manner of

gasoline or other contaminants, the reduction in business activity mandated by

the state shutdown orders is ... not the consequence of a direct physical loss or

damage to the insured premises.”); Tappo of Buffalo, LLC v. Erie Ins. Co., No. 20

Civ. 754V (Sr), 2020 WL 7867553, at *4 (W.D.N.Y. Dec. 29, 2020) (Report and

Recommendation) (“[E]ven assuming that the virus physically attached to

covered property … it did not constitute the direct, physical loss or damage

required to trigger coverage because [its] presence can be eliminated by routine

cleaning and disinfecting.” (internal quotation marks omitted) (quoting

Promotional Headware Int’l v. Cincinnati Ins. Co., 504 F. Supp. 3d 1191, 1204

(D. Kan. 2020))); see also Visconti, 142 N.Y.S.3d at 915 (“[E]ven if Covid-19

were found at [the] premises, it would not constitute the direct, physical loss or

damage required to trigger coverage because its presence can be eliminated by

routine cleaning and disinfecting.”). However, this Court is reluctant to

conclude, as a matter of law, that Plaintiff would be unable, under any

                                       23
       Case 1:20-cv-04825-KPF Document 53 Filed 09/15/21 Page 24 of 29




circumstances, to allege physical loss or damage caused by the presence of the

COVID-19 virus on covered property. The Court is ill-equipped to consider,

much less reject, factual allegations that Plaintiff has not yet advanced. More

fundamentally, the Court is concerned that relying on the efficacy of cleaning

and disinfecting measures may exceed what it may properly consider in the

Rule 12(c) context. Conversely, the Court will not engage with Plaintiff’s

argument that the presence of “harmful microscopic or intangible

substances” — such as “radioactive dust, lead, asbestos, noxious gases, and

other harmful conditions that impact property” — dictates the conclusion that

the presence of SARS-CoV-2 virions qualifies as “direct physical loss or

damage.” (Pl. Opp. 14-15 & nn.57-61). Plaintiff has not sourced these

arguments to any allegations in the Complaint.

      Focusing on what Plaintiff has pleaded, rather than what Plaintiff would

have the Court believe it has pleaded, the Court concludes that Plaintiff has

failed to plausibly allege that any covered property — either Plaintiff’s property

or that of its customers, suppliers, contract manufacturers, or contract

services — sustained “direct physical loss or damage” from COVID-19. As

such, the Court proceeds to consider Plaintiff’s claim for coverage under the

Policy’s “Civil or Military Authority” provision.




                                         24
       Case 1:20-cv-04825-KPF Document 53 Filed 09/15/21 Page 25 of 29




             d.     Plaintiff Fails to Show Coverage Under the Civil or
                    Military Authority Provision 9

      To successfully claim coverage for a business interruption under the

Policy’s “Civil or Military Authority” provision, Plaintiff must demonstrate that:

(i) “an order of civil or military authority prohibits access to a covered location”;

and (ii) “such order is caused by physical loss or damage of the type insured by

this Policy at a covered location or within [one mile from a covered location].”

(All-Risk Policy § III.E.2.a). For several reasons, Plaintiff’s claim to coverage

under this provision fails.

      First, because Plaintiff has failed to allege a qualifying “physical loss or

damage,” Plaintiff has necessarily failed to allege that any of the civil authority

orders was “caused by physical loss or damage of the type insured by this

Policy.” (All Risk Policy § III.E.2.a). That alone requires rejection of Plaintiff’s

claim for coverage under this provision.

      Second, Plaintiff does not allege that any of the government shutdown

orders “prohibit[ed] access to a covered location,” as that phrase is properly

understood. Plaintiff alleges that the government shutdown orders closed its

“business,” “premises,” and “operations,” as well as those of its customers (see

Compl. ¶¶ 45, 61, 90, 97), but the relevant Policy provision requires that a




9     The Court takes judicial notice of the orders issued by the Mayors of New York, Los
      Angeles, and Washington, D.C., as they are public documents containing facts that are
      both “generally known within the trial court’s territorial jurisdiction” and “can be
      accurately and readily determined from sources whose accuracy cannot reasonably be
      questioned.” Fed. R. Evid. 201(b); see also Casey v. Odwalla, Inc., 338 F. Supp. 3d 284,
      294 (S.D.N.Y. 2018) (“Courts may take judicial notice of public documents or matters of
      public record.”).

                                            25
       Case 1:20-cv-04825-KPF Document 53 Filed 09/15/21 Page 26 of 29




government order imposes a complete denial of access, see, e.g., Michael Cetta,

Inc., 506 F. Supp. 3d at 184 (“[Plaintiff] has not alleged that access was ever

denied completely … if employees (but not patrons) were allowed access to the

indoor portions of the restaurant, civil authority did not prohibit access.”). In

New York City, Mayor Bill de Blasio permitted Plaintiff’s primary customers

(food and drink establishments) to “remain open for the sole purpose of

providing take-out or delivery service.” N.Y.C. Emergency Exec. Ord. No. 100,

§ 7. In Los Angeles, restaurants were permitted to “continue to operate for

purposes of preparing and offering food to customers via delivery service.” Pub.

Ord. Under City of Los Angeles Emergency Auth., § 3 (Mar. 15, 2020). And in

Washington, D.C., non-essential businesses were permitted to continue

“minimum basic operations,” which included the “minimum necessary

activities to maintain the value of the business’s inventory, ensure security,

process payroll and employee benefits, and related functions.” D.C. Mayor’s

Ord. 2020-054, §§ III.1, IV.6.a (Mar. 30, 2020). While Plaintiff alleges that

these orders denied access to its and its customers’ premises’ intended or full

use, such allegations are insufficient to trigger coverage under a provision that

covers losses incidental to a prohibition on access. See Food for Thought

Caterers Corp., 2021 WL 860345, at *6 (“[Plaintiff’s] allegation that the civil

authority orders prohibited access to its ‘property for its intended purpose’ is

not enough to trigger the Civil Authority coverage provision. The Policy provides

for coverage if the civil authority denies all access to the insured property, not

simply its full use”); see also Phila. Parking Auth., 385 F. Supp. 2d at 289

                                        26
       Case 1:20-cv-04825-KPF Document 53 Filed 09/15/21 Page 27 of 29




(“While this unprecedented order may have temporarily obviated the need for

Plaintiff’s parking services, it did not prohibit access to Plaintiff’s garages and

therefore cannot be used to invoke coverage under Plaintiff’s policy.”).

      Third, Plaintiff notes that certain government shutdown orders were

enacted, in part, because COVID-19 “physically is causing property loss and

damage” (see Compl. ¶ 30; see also id. at ¶¶ 37, 40-41), but these

statements — which the Court has earlier characterized as an attempt at

reverse-engineering actual presence — do not establish that Plaintiff or its

customers sustained a covered loss under the Policy. As an initial matter,

Plaintiff has not clearly pleaded that the virus has infiltrated any covered

property. (See id. at ¶ 71 (disclaiming the presence of the virus on any insured

property)). Irrespective of Plaintiff’s pleading, these pronouncements in

shutdown orders are “too general and unsupported by specific facts” to

establish, by themselves, that any of Plaintiff’s covered property actually

endured “physical loss or damage.” Food for Thought Caterers Corp., 2021 WL

860345, at *5. Furthermore, there is no support for the proposition that

generalized and speculative statements in a municipal order “can alter the

meaning of preexisting contract terms[.]” Sharde Harvey, DDS, PLLC v. Sentinel

Ins. Co., Ltd., No. 20 Civ. 3350 (PGG) (RWL), 2021 WL 1034259, at *10

(S.D.N.Y. Mar. 18, 2021) (Report and Recommendation).

      Accordingly, Plaintiff has not satisfied its burden to show coverage under

the “Contingent Time Element,” “Civil or Military Authority,” or any other

provision of the Policy. As the Court has stressed, coverage under these

                                         27
       Case 1:20-cv-04825-KPF Document 53 Filed 09/15/21 Page 28 of 29




provisions hinges entirely on the occurrence of “physical loss or damage,” and

Plaintiff has not satisfied its burden to adequately plead such loss or damage.

      3.    The Court Grants Leave to Amend

      Finally, the Court addresses Plaintiff’s request for leave to amend its

pleadings. (Pl. Opp. 25). Federal Rule of Civil Procedure 15(a)(2) provides that

a court should freely give leave to amend “when justice so requires.” Fed. R.

Civ. P. 15(a)(2); see also McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184,

200 (2d Cir. 2007). However, it is “within the sound discretion of the district

court to grant or deny leave to amend,” Broidy Cap. Mgmt. LLC v. Benomar, 944

F.3d 436, 447 (2d Cir. 2019), and such leave may be denied if the amendment

would be futile, see Olson v. Major League Baseball, 447 F. Supp. 3d 174, 177

(S.D.N.Y. 2020). Amendment is futile if the “amended portion of the complaint

would fail to state a cause of action.” Parker v. Columbia Pictures Indus., 204

F.3d 326, 339 (2d Cir. 2000); see also Kassner v. 2nd Ave. Delicatessen Inc.,

496 F.3d 229, 244 (2d Cir. 2007) (finding that amendment is not futile where

an amended complaint would be “sufficient to withstand a motion to dismiss

under Rule 12(b)(6)”).

      The Court understands that Plaintiff’s focus on the threatened, as

distinguished from the actual, presence of the virus on covered property is a

strategic one. Pleading the actual presence of the COVID-19 virus on such

property would seemingly implicate the Policy’s contamination exclusion, which

numerous other courts in this Circuit have cited as a basis for denying

coverage in analogous factual settings. See, e.g., 100 Orchard St., LLC v.


                                       28
         Case 1:20-cv-04825-KPF Document 53 Filed 09/15/21 Page 29 of 29




Travelers Indem. Ins. Co. of Am., — F. Supp. 3d —, No. 20 Civ. 8452 (JMF),

2021 WL 2333244, at *2 (S.D.N.Y. June 8, 2021) (dismissing a similar coverage

dispute on coverage exclusion grounds, without deciding whether the plaintiff

established the existence of coverage); see also Broadway 104, LLC, 2021 WL

2581240, at *5 (dismissing litigation on coverage and exclusion grounds); Off.

Sol. Grp., LLC, 2021 WL 2403088, at *8 (same). This Court has reason to be

skeptical that Plaintiff will be able to thread the needle of alleging facts that

implicate coverage under the Policy without simultaneously implicating the

contamination exclusion. However, because the Court is unfamiliar with the

evidence that Plaintiff currently possesses, it is loath to find that any such

effort would be futile. Accordingly, the Court will grant Plaintiff leave to amend

the Complaint, but it cautions Plaintiff to be mindful both of this Opinion and

of the many decisions from courts in this Circuit that have issued since the

instant motion was filed.

                                   CONCLUSION

      For the reasons set forth in this Opinion, Defendant’s motion for

judgment on the pleadings is GRANTED. If Plaintiff wishes to file an amended

complaint, it may do so on or before October 7, 2021. The Clerk of Court is

directed to terminate the motion at docket entry 34.

      SO ORDERED.

Dated:        September 15, 2021
              New York, New York              __________________________________
                                                   KATHERINE POLK FAILLA
                                                  United States District Judge



                                         29
